

NORTHWEST BIOTHERAPEUTICS


FORM of SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of ______, 2009 (the “Effective Date”), by and between Northwest
Biotherapeutics, Inc., a United States Delaware corporation (the “Company”), and
_______________ ,the “Purchaser”).


Recitals


Whereas, the Company desires to issue and sell, and Purchaser desires to
purchase, common stock of the Company on the terms and conditions set forth
herein;


Whereas, the Company has authorized the sale and issuance of common stock of the
Company, and a warrant for certain additional shares of common stock of the
Company, on the terms and conditions set forth herein;


Agreement


Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.           Agreement To Sell And Purchase.


The Purchaser hereby agrees to purchase, and the Company hereby agrees to sell
and issue to the Purchaser, ______ ($___________) of common stock of the
Company, at a purchase price of ______________ ($X.XX) (the “Purchase Price”),
based upon the average of the closing prices of the common stock of the Company
on the U.S. NASD Over the Counter Bulletin Board market (the “US Market”) on the
five trading days preceding execution of this Stock Purchase Agreement by the
Purchaser.  Accordingly, the Company has authorized the sale and issuance to the
Purchaser of ___________________________________ (_____________) shares of
common stock of the Company at the Purchase Price (the “Shares”).  The Company
also hereby agrees to issue to the Purchaser, and the Purchaser hereby agrees to
receive, for no additional consideration, a warrant to purchase an
additional________________________ (________) shares of common stock of the
Company (the “Warrant Shares”), on the terms and conditions set forth in the
warrant agreement attached hereto as Attachment A (the “Warrant”).  At the
Closing (as hereinafter defined), the Company hereby agrees to issue and sell
the Shares and the Warrant to the Purchaser, and the Purchaser agrees to
purchase the Shares and the Warrant from the Company, on the terms and
conditions set forth herein.

 
 

--------------------------------------------------------------------------------

 


2.           Closing, Delivery And Payment.


The closing of the sale and purchase of the Shares under this Agreement will
take place on ____________, 2009, or at such other time or place as the Company
and the Purchaser may mutually agree.  Upon Closing, the Company will deliver to
the Purchaser a stock certificate representing the number of Shares being
purchased by the Purchaser at such Closing, against payment of the applicable
purchase price by wire transfer of immediately available funds to such account
as may be designated by the Company.


3.           Company Representations and Warranties, and Conditions to Closing.


The Company hereby represents and warrants to the Purchaser that as of the
Closing hereunder:


(a)   The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all necessary corporate
power and authority to (i) own, operate and occupy its properties and to carry
on its business as presently conducted and (ii) enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby.  The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a Material Adverse Effect.


(b)   All necessary corporate proceedings, votes, resolutions and approvals
relating to the issuance and sale of the Shares will have been completed by the
Company.  Upon execution, this Agreement will constitute a valid and legally
binding obligation of the Company, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.


(c)   The Shares purchased pursuant to this Agreement will be, upon payment by
the Purchaser in accordance with this Agreement, duly authorized, validly
issued, fully paid and non-assessable.


(d)  The Company will have provided to the Purchaser all due diligence
information requested by the Purchaser in regard to the business, operations,
prospects, assets, liabilities, structure, legal aspects and condition,
financial or otherwise, of the Company.


4.           Representations and Warranties of the Purchaser.


The Purchaser hereby represents and warrants to the Company that as of the
Closing hereunder:

 
 

--------------------------------------------------------------------------------

 


(a)  All necessary corporate or other proceedings, votes, resolutions and
approvals relating to the issuance and sale of the Shares will have been
completed by the Purchaser. The Purchaser has full power and authority to enter
into this Agreement.  Upon execution, this Agreement will constitute a valid and
legally binding obligation of the Purchaser, enforceable in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


(b)  The Shares to be received by the Purchaser and the Conversion Shares
(collectively, the “Securities”) will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and the Purchaser has no present
intention of selling, granting any participation in or otherwise distributing
the same except in compliance with applicable U.S. and U.K. securities laws.


(c)  The Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.


(d) The Purchaser is an experienced investor in securities of companies in the
development stage, can bear the economic risk of its investment, including a
total loss, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities.  The Purchaser has conducted its own due diligence review of
the Company and received copies or originals of all documents it has requested
from the Company.


(e)  The Purchaser understands that the issuance of the Securities has not been,
and will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Purchaser’s representations as expressed herein.  The Purchaser
understands that the Securities are characterized as “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Purchaser must hold the Securities indefinitely unless subsequently
registered for resale with the Securities and Exchange Commission and qualified
by state authorities, or an exemption from such registration and qualification
requirements is available.


5.           Legends.


The parties understand and agree that the certificates evidencing the Securities
may bear the following legends (or a substantially similar legend) and such
other legends as may be required by applicable laws of any state or foreign
jurisdiction:

 
 

--------------------------------------------------------------------------------

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”


6.           Registration Rights.


6.1         Demand Registration.   If, at any time after the initial purchase of
the Shares, holders of at least 30% of such Shares request that the Company file
a Registration Statement covering at least 30% of the Shares, the Company will
undertake commercially reasonable efforts, as promptly as practicable, to cause
the Shares attributable to be registered, provided, however, that the Company
will not be obligated to effect more than one registration per year under these
demand right provisions.  Any registration of the Shares by the Company must be
made using a Form S-1 registration statement, as the Common Stock of the Company
is trading on the NASD Over-The-Counter Bulletin Board.


6.2         Registration on Form S-3:   In the event that the Company becomes
eligible to file Registration Statements on Form S-3 (or any equivalent
successor short form), the Holders of a majority of the Shares will have the
right to require the Company file such a Registration on Form S-3, provided that
the anticipated aggregate offering price in each such registration on Form S-3
exceeds $5 million, and provided further that the Company will not be obligated
to effect more than two registrations per year under these S-3 registration
provisions.


6.3         Piggy-Back Registration:   The Holders of the Shares will be
entitled to unlimited “piggy-back” registration rights on all registrations of
the Company. 


6.4         Transfer of Registration Rights:   The registration rights provided
herein may be transferred to any transferee permitted under applicable
securities laws, provided that the Company is given advance written notice
thereof, and provided that the transferee agrees in writing to be bound by the
terms of this Agreement.
 
6.4         Costs:  The Company will bear all reasonable and customary expenses
relating to the preparation and filing of any registrations which the Company is
required to undertake pursuant to this Agreement. 
 
7.           Miscellaneous


7.1         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law.  The parties here by agree that any legal action, suit or
proceeding arising out of or relating to this Agreement will be brought in
federal or state court located in Delaware.


7.2         Entire Agreement; Amendments.  This Agreement (including the
Schedules and Exhibits hereto, which are an integral part of this Agreement),
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.  Except as otherwise expressly
provided herein, neither this Agreement nor any term hereof or thereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by the Company and the Purchaser.

 
 

--------------------------------------------------------------------------------

 


7.3         Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to be effective upon delivery when delivered (a)
personally; (b) by facsimile, provided a copy is mailed on the same day by
overnight delivery with a nationally recognized overnight delivery service; (c)
by overnight delivery with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same.  The addresses
and facsimile numbers for such communications will be,


in the case of the Purchaser:


and in the case of the Company:


Dr. Alton Boynton
President and CEO
Northwest Biotherapeutics
7600 Wisconsin Avenue, Suite 750
Bethesda, MD  20814
Tel:  +1-240-497-4060
Fax:  +1-240497-4065


or at such other person, address and/or facsimile number as the receiving party
will have furnished to the sending party in writing.


7.4         Severability.  The representations, warranties, covenants and
agreements made and incorporated by reference herein will survive any
investigation made by or on behalf of the Purchaser or the Company, and will
survive for two years after the Effective Date.


7.5         Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof will inure to the benefit of, and be binding upon,
the respective successors, assigns, heirs, executors and administrators of the
parties hereto.  The Purchaser may transfer or assign all or any portion of its
rights under this Agreement to any person or entity permitted under applicable
securities laws.


7.6         Interpretations.  All pronouns and any variations thereof will be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the person or persons or entity or entities may require.  All
references to “$” or dollars herein will be construed to refer to United States
dollars. The titles of the Sections and subsections of this Agreement are for
convenience or reference only and are not to be considered in construing this
Agreement.

 
 

--------------------------------------------------------------------------------

 


7.7         Severability.  In case any provision of this Agreement is determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.


7.8         Counterparts.  This Agreement may be executed in counterparts, each
of which when so executed and delivered will constitute a complete and original
instrument but all of which together will constitute one and the same agreement,
and it will not be necessary when making proof of this Agreement or any
counterpart thereof to account for any counterpart other than the counterpart of
the party against whom enforcement is sought.


*     *     *     *     *


In Witness Whereof, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.


COMPANY:
Northwest Biotherapeutics, Inc.
 
By:
 
 
Name:  Dr. Alton Boynton
 
Title:  President and Chief Executive Officer
 
PURCHASER:
 
   
By:
 
   
Name:
 
   
Title:
 


 
 

--------------------------------------------------------------------------------

 